Fourth Court of Appeals
                                   San Antonio, Texas
                                       November 20, 2018

                                      No. 04-12-00515-CR

                                    Ronnie Lynn JAMES, Jr.,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                From the 25th Judicial District Court, Guadalupe County, Texas
                                 Trial Court No. 11-0560-CR
                         Honorable W.C. Kirkendall, Judge Presiding


                                         ORDER
Sitting:       Karen Angelini, Justice
               Marialyn Barnard, Justice
               Rebeca C. Martinez, Justice

        On February 6, 2013, appellant’s appointed counsel filed an Anders brief and a motion to
withdraw. See Anders v. California, 386 U.S. 738 (1967). In the Anders brief, counsel asserted
there were no meritorious issues to raise on appeal. Appointed counsel informed appellant of his
right to file a pro se brief. See Nichols v. State, 954 S.W.2d 83, 85 (Tex. App.—San Antonio
1997, no pet.); Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.—San Antonio 1996, no pet.).
On February 12, 2013, this court rendered an order advising appellant that if he desired to file a
pro se brief, such brief was due in this court within forty-five days of the date of the order.
Appellant did not file a pro se brief. Accordingly, after reviewing the Anders brief filed by
appointed counsel, the State’s responsive brief, and reviewing the entire appellate record, we
rendered an opinion and judgment in which we held there was no reversible error and agreed
with counsel that the appeal was wholly frivolous. See James v. State, No. 04-12-00515-CR,
2013 WL 5508367, at *1 (Tex. App.—San Antonio Oct. 2, 2013, no pet.) (mem. op., not
designated for publication). We also granted appointed counsel’s motion to withdraw and
advised appellant of his right to file a petition for discretionary review. See id. Our opinion and
judgment were rendered on October 2, 2013. Appellant filed a pro se motion to extend time to
file a petition for discretionary review, which was granted by the Texas Court of Criminal
Appeals. However, appellant never filed a petition. Accordingly, our mandate issued on January
27, 2014, and was acknowledged by the trial court clerk on January 29, 2014.
        On November 19, 2018, appellant filed a pro se document, describing it as a petition for
writ of mandamus. However, upon review, we construe the document filed by appellant as a pro
se brief filed in response to the Anders brief filed by his appointed trial counsel in 2013. Given
our prior order regarding the deadline for filing a brief and the issuance of our mandate,
appellant’s pro se brief is untimely. We therefore ORDER appellant’s pro se brief stricken.

       We order the clerk of this court to serve a copy of this order on all counsel and the pro se
appellant.



                                                     _________________________________
                                                     Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of November, 2018.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court